Citation Nr: 0125390	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
bilateral spondylolysis at L-5 with spondylolisthesis and 
postoperative residuals of a laminectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from November 1985 
and to January 1992 and he had three months and seven days 
prior active service as well as four years, nine months, and 
29 days of prior unverified inactive service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

An October 1993 rating action granted service connection for 
bilateral spondylolysis at L-5 with spondylolisthesis and 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, both effective from January 11, 
1992.  The veteran appealed that decision.  A November 1994 
rating action increased the evaluation to 40 percent, 
effective from January 11, 1992.  

In December 1997, the Board remanded the case for development 
of issues including the claim for an increased rating for the 
service-connected low back disability.  At that time the 
Board observed that the veteran had not made a specific claim 
for service connection for a disorder of his neck and the RO 
was to contact the veteran to ascertain whether he wishes to 
pursue a claim for service connection for a neck condition.  

In pertinent part, an August 1998 rating action denied 
service connection for a neck condition.  A Notice of 
Disagreement (NOD) was received in February 1999 and a 
Statement of the Case (SOC) addressing that matter was 
issued in March 1999 but no Substantive Appeal (VA From 9) 
was ever received which would have perfected that appeal.  
Accordingly, that matter is not before the Board.  

An October 2000 Board decision  remanded the claim for an 
increased rating for the service-connected low back disorder.  

In pertinent part, a May 2001 rating action confirmed and 
continued the 40 percent rating for the service-connected low 
back disorder; this remains the sole issue for appellate 
adjudication. 


FINDINGS OF FACTS

1.  There is no ankylosis of the lumbosacral spine and the 
service-connected low back disorder is not productive of 
pronounced intervertebral disc syndrome (IVDS).  

2.  The veteran's service-connected low back disability has 
not required frequent hospitalization in recent years and 
does not cause marked interference with employment and does 
not otherwise present an exceptional or unusual disability 
picture.  


CONCLUSION OF LAW

An initial evaluation in excess of 40 percent for bilateral 
spondylolysis at L-5 with spondylolisthesis and postoperative 
residuals of a laminectomy is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, DC 5293 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment or the implementation of enabling regulations a 
review of the record reveals that all appropriate development 
has been accomplished.  The SOC and SSOCs advised the veteran 
of the pertinent law and regulations as well as the basis for 
the decision.  By reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Furthermore, 
the veteran was notified in the May 2001 rating action and 
supplemental statement of the case of the effect of the VCAA.

Testimony was given at two RO hearings and the service 
medical records (SMRs) were obtained and associated with the 
claims folder.  The reports of multiple VA examinations are 
associated with the file.  The recent examination provides 
sufficient information to rate the disability in accordance 
with the applicable rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  Moreover, 
the appellant has not argued that additional notice would 
result in any new evidence.  See VCAA 114 Stat. 2096-97, 
§ 5103 (claimant must be notified of any information or 
evidence that Secretary determines is necessary to 
substantiate a claim).  There is no question that the 
appellant was fully notified and aware of the type of 
evidence required for claim substantiation.  The extensive 
factual development in this case, reflected in the record 
indicates no reasonable possibility that any further 
assistance would aid the appellant in claim substantiation.  
See VCAA 114 Stat. 2097, § 5103A(a)(2) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.").  

Accordingly, the RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA and the applicable regulations.  

Background

During the veteran's period of service, a July 1991 magnetic 
resonance imaging (MRI) performed at a private medical 
facility found bilateral spondylolysis at L5 with minimal 
spondylolisthesis, which accentuated mild disc bulging at L5-
S1.  There were some mild degenerative changes and some 
desiccation at that disc.  

An August 1991 VA outpatient treatment (VAOPT) record 
reflects that in July 1991 the veteran was felt to have 
decreased deep tendon reflex (DTR) in the right ankle and 
decreased sensation to light touch in the S1 nerve root 
distribution.  He complained of leg weakness.  

On VA general medical examination in April 1992 the veteran 
had normal motor strength and deep tendon reflexes (DTRs) in 
the lower extremities and normal range of motion of the back.  

At a June 1993 RO hearing the veteran testified that he had 
tingling down his legs (page 10) and had been treated for 
muscle spasms (pages 12 and 16).  

The veteran underwent a Gill decompression laminectomy and 
fusion at L5-S1 with an iliac crest bone graft during VA 
hospitalization in June 1994.  

At an October 1994 RO hearing the veteran related that he had 
lost a job in 1993 although not due to his back disability 
(page 3) but had had to quit his next job because of his low 
back disability (page 4).  Since his back operation he had 
worn a back brace as tolerated (page 6) but continued to have 
constant pain radiating down to the bottom of his feet and he 
felt that he could no longer work due to his back problems 
(page 7).  

On VA peripheral nerve examination in October 1994 the 
veteran had some mild decreased sensation on the lateral 
aspect of his right foot but good muscle strength in the 
lower extremities, including the extensor halluces longus, 
bilaterally.  DTRs were slightly asymmetrical at 2 on the 
right knee and 2+ on the left and a trace right ankle jerk 
with 1+ on the left.  The toes were downgoing, bilaterally.  
It was noted that the mild sensory changes in the lateral 
distribution were consistent with an S1 nerve root irritation 
which might be called neuritis, with decreased ankle jerk 
being consistent with that finding.  The pertinent diagnosis 
was a history of old L5-S1 radiculopathy, now with mild 
residual components.  

On VA orthopedic examination in December 1994 the veteran 
denied having paresthesias or weakness in the lower 
extremities.  On examination, there were no visible deformity 
or spasm of the paraspinal musculature.  There was a moderate 
decrease in the range of motion of the lumbosacral spine.  
Demonstrable neurological deficits inasmuch as motor power, 
sensation, and DTRs were intact in the lower extremities.  
The relevant diagnoses included status post recent 
laminectomy and fusion, mainly because of the presence of 
spondylolisthesis at L5-S1 and spondylolysis, as well as 
persistent low back pain, with a probable strong psychogenic 
component.  

On VA spinal examination in June 1995 the veteran complained 
of low back pain which radiated into both lower extremities.  
On examination DTRs, muscle tone, and vibratory sensation of 
the lower extremities appeared to be within normal limits.  
Range of motion of the lumbosacral spine was moderately 
limited.  The diagnosis was residuals of low back injury, 
status post laminectomy at L5 with subjective neurologic 
deficit, symptomatic.  

The veteran underwent rehabilitation from February to July 
1995 at the Harmarville Rehabilitation Center.  

On VA examination in June 1998 it was noted that after the 
veteran's low back surgery he had worked at a mini-mart but 
had not been able to stand for long periods of time or to 
lift heavy objects and he had been unemployed for almost a 
year.  He was not using crutches, braces or a cane.  

On VA psychiatric examination in June 1998 the veteran 
related having had a number of jobs over the years and having 
had difficulty working because of back pain.  

VAOPT records of 1995 to 1998 reflect that in June 1998 it 
was noted that the veteran had recently graduated as a 
medical technician.  In July 1998 it was noted that he had 
steady work on the night shift at a nursing home and in 
September 1998 it was noted that he had taken a part-time day 
job.  

On VA spinal examination in September 1999 the veteran 
complained of daily sharp low back pain.  He also had aching 
and throbbing pain as well as tingling which radiated down 
his lower extremities.  He was not aware of any sensory or 
motor deficit.  He had normal bladder sensation and control.  
He wore low back support on most days and occasionally used a 
cane because of low back discomfort.  On examination he used 
crutches because of a left ankle injury and presented in a 
wheelchair.  There was tenderness to palpation in the low 
back.  Range of motion of the lumbosacral spine noted forward 
flexion to 65 degrees (normal 95 degrees), extension to 20 
degrees (normal 35 degrees), right lateral flexion to 20 
degrees and left lateral flexion to 25 degrees (normal 40 
degrees), and rotation to 25 degrees, bilaterally (normal 35 
degrees).  There was no spasm of the lumbar or lumbosacral 
paraspinal muscles.  Muscle testing in the lower extremities 
was normal but there was possible mildly reduced strength in 
the right extensor hallucis longus.  DTRs were 1+ and 
symmetric at the knees and ankles.  There was no decrease to 
light touch sensation in either lower extremity and no 
sciatica.  He also had lumbosacral motion.  The examiner felt 
that there was excess fatigability attributable to back pain 
associated with the low back disorder and treatment thereof 
but no lumbar ankylosis that had any important clinical or 
functional effect.  The lumbosacral fusion was solid but 
restricted motion was not due to the fusion.  The 
fatigability and limitation of motion were related to 
musculoskeletal back pain.  The low back pain did 
significantly limit functional ability during flare-ups and 
periods of repeated use.  There was no ankylosis that had any 
effect on the limits of functional ability during flare-ups.  
Lumbosacral fusion caused no clinically detectable limitation 
of motion in asymptomatic patients.  It was felt that the 
veteran could perform sedentary and light types of work but 
should avoid maintenance of a sustained position in any 
posture and not lift, move or carry weights in excess of 25 
to 30 lbs. because of a combination of his upper and low back 
disorders.  

On VA spinal examination in February 2001 the veteran 
reported that his back surgery had relieved some pain but 2 
or 3 years ago he had a recurrence of the same pain that was 
now radiating down his leg, although the pain was not as 
severe as prior to his surgery.  However, he also complained 
of some pain which radiated up his spine.  On examination, 
there was no evidence of muscle spasm, although there was 
some paraspinous lumbosacral point tenderness at L4-L5 and 
L5-S1.  Range of motion of the lumbosacral spine showed 10 
degrees of extension and 70 degrees of flexion.  Muscle 
strength was 5/5 except that right tibialis anterior and 
right extensor hallucis longus were 4/5.  There was no 
numbness or tingling in the lower extremities.  X-rays 
indicated a possibility of nonunion at the L5-S1 fusion site 
and an MRI revealed slight anterolisthesis of L5-S1 without 
evidence of focal collection or spinal stenosis.  The 
diagnosis was possible nonunion of the L5-S1 fusion site that 
was contributing to exacerbation of pain but it was felt that 
his prior surgery had corrected his condition.  The veteran 
was unable to sit for extended periods of time due to pain 
and this was functionally incapacitating.  

On VA neurology examination in February 2001 the veteran 
complained of constant pain and a tingling vibratory 
sensation in all aspects of his lower extremities.  On 
examination he had no bowel or bladder dysfunction.  Sensory 
and gait evaluation revealed intact light touch and 
proprioception sensation.  DTRs were symmetric at 2/4.  

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. 
§§ 4.1, 4.2, and 4.10 which require that the entire recorded 
history be reviewed with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  Not all disabilities will show all 
the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" in 
ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The RO has rated the lumbosacral spine disability under 
38 C.F.R. § 4.71a, DC 5293 and has assigned a 40 percent 
evaluation for severe IVDS.  

Under 38 C.F.R. § 4.71a, DC 5293 severe IVDS with recurring 
attacks, with intermittent relief warrants a 40 percent 
schedular rating and a maximum 60 percent schedular rating 
encompasses pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  

There is no basis for the assignment of a higher schedular 
evaluation under any orthopedic DC other than 5293 because 
there is neither favorable (which would only warrant a 40 
percent rating) nor unfavorable ankylosis of the lumbosacral 
spine (which would warrant a 50 percent rating) under DC 5289 
nor under DC 5286 is there complete bony fixation (ankylosis) 
of the spine at a favorable or unfavorable angle which would 
warrant 60 and 100 percent ratings, respectively.  Therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In determining whether the service-connected lumbosacral 
spine disability is productive of some lower extremity 
neuropathy, consideration must be given to whether a higher 
rating is assignable under DC 5293 or whether a separate, 
compensable rating may be assigned on the basis of lower 
extremity neurological impairment, generally see Bierman v. 
Brown, 6 Vet. App. 125 (1994) (dealing with lower extremity 
peripheral neuropathy from IVDS of the lumbosacral spine) 
and, also, whether a higher rating may be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2000).  

VAOGCPREC 36-97 specifically dealt with situations in which 
an IVDS rating was less than the maximum 60 percent and held 
that IVDS involves loss of range of motion because 
neurological impairment and resulting pain associated with 
injury to the sciatic nerve (which affects the lower 
extremity) may cause limitation of motion of the spine.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even when the rating (e.g., 40 percent) equals the 
maximum rating under diagnostic codes for limitation motion.  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed if there is evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may be 
inadequate regardless of whether a maximum schedular rating 
under a diagnostic code based upon limitation of motion has 
been assigned. 

In determining whether a separate compensable rating may be 
assigned for lower extremity neurological impairment, 
consideration must also be given to 38 C.F.R. § 4.14 (2000) 
which provides that "[t]he evaluation of the same disability 
under various diagnoses is to be avoided" and thus precludes 
what is called pyramiding.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these [] 
conditions is duplicative of or overlapping with the 
symptomatology of the other [] conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In Bierman v. Brown, 6 Vet. App. 125 (1994) the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve) did not result in pyramiding if there 
was actual foot drop.  In this regard, a note to 38 C.F.R. 
§ 4.124a (2000), for rating peripheral neuropathy, states 
that "[w]hen the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree."  

Under 38 C.F.R. § 4.124a, DC s 8520 though 8530 if there is 
severe incomplete paralysis of a peripheral nerve of the 
lower extremity, a 20 percent rating is warranted if it 
effects the musculocutaneous nerve or the anterior tibial 
nerve or the posterior tibial nerve.  A 30 percent rating is 
warranted if it effects the external popliteal nerve or the 
internal popliteal nerve or the anterior crural nerve.  A 60 
percent rating is warranted for severe incomplete paralysis 
of the sciatic nerve if there is also marked muscular 
atrophy.  

Complete paralysis warrants a 30 percent rating if it effects 
the musculocutaneous nerve or the anterior tibial nerve or 
the posterior tibial nerve.  A 40 percent rating is warranted 
if it effects the external popliteal nerve or the internal 
popliteal nerve or the anterior crural nerve.  An 80 percent 
rating is warranted if it effects the sciatic nerve and there 
is also foot drop and no active movement possible of muscles 
below the knee and flexion is weakened or (very rarely) lost.  

Under DC 5293 pronounced IVDS encompasses muscle spasm, disc 
space irregularity, and neurological findings at the site of 
disc pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic pain."  
The symptoms of lower extremity neuropathy would not, by 
themselves be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4. 71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides: "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

In short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasm have upon movement of the spine, 
as well as the neurologic aspects of IVDS, such as the affect 
of neuropathy on the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under DCs 5292/5295 and 5293 based on these 
symptoms would be pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and for 
neurologic impairment.  As to this, if a 40 percent were 
assigned for any lower extremity neuropathy and this were to 
be combined under 38 C.F.R. § 4.25 (2000) with the highest 40 
percent schedular rating for the musculoskeletal involvement 
(orthopedic) aspect, the result would be a combined 60 
percent rating.  Thus, a 60 percent rating for pronounced 
IVDS has the same effect as the assignment of a 40 percent 
ratings for orthopedic aspects of discogenic disease and a 40 
percent rating for the neurological aspects of discogenic 
disease (i.e., peripheral neuropathy).  

In sum, if a rating of 60 percent or higher were warranted 
for lower extremity neuropathy representing the neurologic 
aspects of lumbosacral spine IVDS, this could then be 
combined (under 38 C.F.R. § 4.25) with a 40 percent 
evaluation for the orthopedic aspects of IVDS under DCs 5292 
or 5295.  The combined rating would then be substantially 
higher than the current 40 percent rating under DC 5293 and 
even higher than the maximum 60 percent assignable under DC 
5293.  

In this case, the appellant has no motor impairment of the 
lower extremities due to radicular neuropathy stemming from 
the service-connected IVDS of the lumbosacral spine.  
Specifically, he has no muscle atrophy or weakness and while 
there is some diminution of reflexes in the lower extremities 
there is no absence of any knee or ankle jerk.  

Therefore, since the IVDS is not manifested by pronounced 
symptoms, a higher rating of 60 percent for pronounced IVDS 
is not warranted and because there is no severe incomplete 
nor complete paralysis of a lower extremity peripheral nerve, 
a separate compensable rating for peripheral neuropathy is 
not appropriate, and would violate the prohibition against 
pyramiding of ratings set forth in 38 C.F.R. § 4.14.  

There remains the possibility of the assignment of a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) which provides that: 

"an extra-schedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards."  

38 C.F.R. § 3.321(b)(1).  

The Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

There is no motor impairment of the lower extremities due to 
the service-connected lumbosacral disorder and that disorder 
has not required frequent periods of hospitalization.  
Moreover, while limiting his ability to perform strenuous 
work, the service-connected low back disorder does not 
prohibit light or sedentary work.  Thus, the disorder is not 
productive of such an unusual disability picture as to render 
inapplicable the regular schedular rating criteria.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An initial rating in excess of 40 percent for bilateral 
spondylolysis at L-5 with spondylolisthesis and postoperative 
residuals of a laminectomy is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

